UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                                No. 94-6922



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus

GAIL FULLER,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CR-92-13-A, CA-94-834-AM)


Submitted:     March 22, 1996                 Decided:   August 30, 1996


Before WIDENER and NIEMEYER, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Gail Fuller, Appellant Pro Se. Mark Joseph Hulkower, OFFICE OF THE
UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Mrs. Fuller raised several            points in her motion, filed

pursuant to 28 U.S.C. § 2255, to vacate, correct, or set aside her

sentences. In general, Mrs. Fuller alleged ineffective assistance

of counsel, improper application of the sentencing guidelines, use
of evidence seized in violation of the Fourth Amendment, denial of

a fair trial because certain evidence was not presented, conflict

of interest, and denial of a fair trial because the court denied

her a continuance.     We affirm the denial of these aspects of Mrs.

Fuller's petition on the opinion of the district court.
     Another question has come to our attention, however.               The

district    court   charged   the   jury    in   accordance   with   circuit

precedent that the element of materiality in 18 U.S.C. § 1001 was

a question for the court.       United States v. Gaudin, 63 U.S.L.W.
4611 (U.S. June 19, 1995) decided that materiality was a matter for

the jury, not the court.      Mrs. Fuller did not raise this question
on direct appeal or on habeas review.             Had this been a direct

appeal, it might have been reversible subject to a plain and

harmless error analysis.       Teague v. Lane, 489 U.S. 288 (1989),
however, and its progeny prevent us from addressing this issue

because it is a new constitutional rule of criminal procedure.

     Accordingly, the judgment of the district court is

                                                                 AFFIRMED.*




     *
         Appellant's motion for appointment of counsel is denied.

                                     2